                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    In the Matter of the Application of               CASE NO. C17-1453-JCC
      LUFTHANSA TECHNIK AG, Petitioner, for an
10
      Order Pursuant to 28 U.S.C. 1782 to Take          MINUTE ORDER
11    Discovery, Pursuant to the Federal Rules of Civil
      Procedure, of Respondent Panasonic Avionics
12    Corporation for Use in Foreign Proceedings

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Lufthansa Technik AG has filed an
18   application for additional discovery from Respondent Panasonic Aviation Corporation (Dkt. No.
19   120) and a motion to compel Intervenor Astronics Advanced Electronic Systems to produce
20   information (Dkt. No. 131). In the interest of judicial efficiency, the Court will consider the
21   motions concurrently. The Clerk is, therefore, DIRECTED to renote Docket Number 120 to June
22   18, 2021. The briefing schedule for both filings is unchanged.
23          DATED this 8th day of June 2021.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Paula McNabb
                                                             Deputy Clerk

     MINUTE ORDER
     C17-1453-JCC
     PAGE - 1
